FILED
                      UNITED STATES COURT OF APPEALS
                                                                             JAN 9 2018
                             FOR THE NINTH CIRCUIT                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS



UNITED STATES OF AMERICA,                        No. 16-56858

                Plaintiff-Appellee,              D.C. Nos. 3:16-cv-01561-CAB
                                                           3:96-cr-00331-CAB-1
 v.                                              Southern District of California,
                                                 San Diego
AARON SCOTT PRUETT,

                Defendant-Appellant.             ORDER


Before: GRABER, MURGUIA, and CHRISTEN, Circuit Judges.

      The separate concurrence to the memorandum disposition filed November

30, 2017, is amended as follows:

      On page 2, line 17 of the concurrence, change "In sum, even if we assume"

to "Even if we assume"; on page 3, at the end of line 5 of the concurrence, add the

citation: "Beckles v. United States, 137 S. Ct. 886, 897–98 (Ginsburg, J.,

concurring)."

      With these amendments, the panel has voted to deny Appellant’s petition for

panel rehearing and rehearing en banc.

      The full court has been advised of the petition for rehearing en banc, and no

judge of the court has requested a vote on it.

      Appellant’s petition for panel rehearing and rehearing en banc is DENIED.
         No further petitions for panel rehearing or for rehearing en banc may be

filed.




                                            2